— Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order of Family Court in a reciprocal support proceeding (Domestic Relations Law art 3-A) increasing the amount of child support from $135 per *929month for each of the two children, as provided by an order granted in November 1981, to $160 per month per child. The record supports a finding of change of circumstances justifying this modest increase of $6.25 per week per child. Since the date of the last order, the two children have entered college, and at the time of the commencement of this proceeding, petitioner was expending $512 monthly for tuition, food, and books for one child and $2,000 per semester for the other. Also, respondent’s salary has increased from between $27,000 and $28,000 in 1979 to $46,728. (Appeal from amended order of Monroe County Family Court, Lockwood, H.E. — child support.) Present — Denman, J. P., Boomer, Pine, Balio and Davis, JJ.